EXHIBIT 99.46 MATERIAL CHANGE REPORT DATED NOVEMBER 22, 2010 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company TASMAN METALS LTD. (the "Issuer") #1305 - 1090 West Georgia Street Vancouver, British ColumbiaV6E 3V7 Phone: (604) 685-9316 2. Date of Material Change November 18, 2010 3. Press Release The press release was released on November 18, 2010 through various approved public media and filed with the TSX Venture Exchange and the British Columbia and Alberta Securities Commissions. 4. Summary of Material Change(s) See attached press release for details. 5. Full Description of Material Change See attached press release for details. 6.Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable 7. Omitted Information Not Applicable 8. Officer Nick DeMare, CFO & Director Phone: (604) 685-9316 9. Date of Report November 22, 2010 TASMANMETALSLTD Strategic Metals Strategic Locations News Release November 18, 2010 TASMAN CLOSES $5 MILLION FINANCING Vancouver, Canada – Tasman Metals Ltd. (“Tasman” or the “Company”) TSXV – TSM; Frankfurt - T61 - Pink Sheets - TASXF.Mr Mark Saxon, President & CEO, announces the closing of the first tranche of its non-brokered private placement financing announced on October 29, 2010 (the “Financing”).Pursuant to the closing, the Company has issued 3,333,334 units at a price of $1.50 per unit for total gross proceeds of $5,000,000.Each unit consists of one common share and one-half non-transferrable share purchase warrant.Each whole warrant entitles holders to purchase one additional common share at a price of $1.85 per share for a period of two years expiring on November 17, 2012. The Company has paid Finder’s fees totaling $193,575 cash and has issued 129,050 non-transferable agent warrants in connection with this closing.The agent warrants have the same terms as those issued to subscribers to the Financing. All securities issued under the Financing have a four-month hold period expiring on March 18, 2011. The net proceeds from the Financing will be used to fund Tasman’s exploration programs and for general working capital. On behalf of the Board, "Mark Saxon" Mark Saxon, President & CEO Investor Information www.tasmanmetals.com 1305 – 1090 West Georgia St., Vancouver, BC, V6E 3V7 Company Contact: Mariana Bermudez +1 (604) 685 9316 Investor Relation Consultants - Mining Interactive Nick Nicolaas +1 (604) 657 4058 Email: info@tasmanmetals.com Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this news release. Forward Looking Statements. This Company news release contains certain "forward-looking" statements and information relating to the Company that are based on the beliefs of the Company's management as well as assumptions made by and information currently available to the Company's management. Such statements reflect the current risks, uncertainties and assumptions related to certain factors including, without limitations, competitive factors, general economic conditions, customer relations, relationships with vendors and strategic partners, the interest rate environment, governmental regulation and supervision, seasonality, technological change, changes in industry practices, and one-time events.Should any one or more of these risks or uncertainties materialize, or should any underlying assumptions prove incorrect, actual results may vary materially from those described herein. HEAD OFFICE: Suite 1305 – 1090 West Georgia Street Vancouver, BCV6E 3V7 CANADA TSXV:TSM www.tasmanmetals.com info@tasmanmetals.com EUROPEAN OFFICE: Kyrkgatan 41 BODEN 961 35 SWEDEN
